If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS



In re JP.


PEOPLE OF THE STATE OF MICHIGAN,                                     FOR PUBLICATION
                                                                     September 24, 2019
               Petitioner-Appellee,

v                                                                    No. 344812
                                                                     Gogebic Circuit Court
JP,                                                                  Family Division
                                                                     LC No. 2017-000048-DL
               Respondent-Appellant.


Before: SWARTZLE, P.J., and GLEICHER and M. J. KELLY, JJ.

M. J. KELLY, J. (concurring).

        I concur in parts I and II of the majority opinion.


                                                              /s/ Michael J. Kelly




                                                 -1-